                                                             Page 1 of 70



                                                           Government
                                                             Exhibit
                                                           _____________
                                                                 B




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 1 of 70
                                                             Page 2 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 2 of 70
                                                             Page 3 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 3 of 70
                                                             Page 4 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 4 of 70
                                                             Page 5 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 5 of 70
                                                             Page 6 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 6 of 70
                                                             Page 7 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 7 of 70
                                                             Page 8 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 8 of 70
                                                             Page 9 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 9 of 70
                                                            Page 10 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 10 of 70
                                                            Page 11 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 11 of 70
                                                            Page 12 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 12 of 70
                                                            Page 13 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 13 of 70
                                                            Page 14 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 14 of 70
                                                            Page 15 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 15 of 70
                                                            Page 16 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 16 of 70
                                                            Page 17 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 17 of 70
                                                            Page 18 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 18 of 70
                                                            Page 19 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 19 of 70
                                                            Page 20 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 20 of 70
                                                            Page 21 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 21 of 70
                                                            Page 22 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 22 of 70
                                                            Page 23 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 23 of 70
                                                            Page 24 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 24 of 70
                                                            Page 25 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 25 of 70
                                                            Page 26 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 26 of 70
                                                            Page 27 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 27 of 70
                                                            Page 28 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 28 of 70
                                                            Page 29 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 29 of 70
                                                            Page 30 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 30 of 70
                                                            Page 31 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 31 of 70
                                                            Page 32 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 32 of 70
                                                            Page 33 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 33 of 70
                                                            Page 34 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 34 of 70
                                                            Page 35 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 35 of 70
                                                            Page 36 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 36 of 70
                                                            Page 37 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 37 of 70
                                                            Page 38 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 38 of 70
                                                            Page 39 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 39 of 70
                                                            Page 40 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 40 of 70
                                                            Page 41 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 41 of 70
                                                            Page 42 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 42 of 70
                                                            Page 43 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 43 of 70
                                                            Page 44 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 44 of 70
                                                            Page 45 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 45 of 70
                                                            Page 46 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 46 of 70
                                                            Page 47 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 47 of 70
                                                            Page 48 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 48 of 70
                                                            Page 49 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 49 of 70
                                                            Page 50 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 50 of 70
                                                            Page 51 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 51 of 70
                                                            Page 52 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 52 of 70
                                                            Page 53 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 53 of 70
                                                            Page 54 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 54 of 70
                                                            Page 55 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 55 of 70
                                                            Page 56 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 56 of 70
                                                            Page 57 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 57 of 70
                                                            Page 58 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 58 of 70
                                                            Page 59 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 59 of 70
                                                            Page 60 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 60 of 70
                                                            Page 61 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 61 of 70
                                                            Page 62 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 62 of 70
                                                            Page 63 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 63 of 70
                                                            Page 64 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 64 of 70
                                                            Page 65 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 65 of 70
                                                            Page 66 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 66 of 70
                                                            Page 67 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 67 of 70
                                                            Page 68 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 68 of 70
                                                            Page 69 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 69 of 70
                                                            Page 70 of 70




Case 1:18-cv-00102-LCB-JEP Document 24-3 Filed 12/17/18 Page 70 of 70
